Case 1:20-cv-00650-SKC Document 1 Filed 03/09/20 USDC Colorado Page 1 of 13




                                  UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLORADO

Civil Action No.

CHADI MEZAYEK,


                    Plaintiff,
            v.

BEST PAYROLL SERVICES, LLC, d/b/a Green Dragon


                     Defendant.


                                 COMPLAINT AND JURY DEMAND


       Plaintiff, Chadi Mezayek, by and through his attorneys, HKM Employment Attorneys,

LLP, for his Complaint & Jury Demand against Best Payroll Services, LLC, d/b/a Green Dragon

(“Defendant” or the “Company”) states and alleges as follows:

                                  PRELIMINARY STATEMENT

       1.        This is an employment discrimination case arising from Defendant’s failure to

accommodate, discrimination toward and wrongful termination of Plaintiff because of his actual

and/or perceived disability (neurological disorder, currently diagnosed as a type of Epilepsy), in

violation of the Americans with Disabilities Act, as amended (“ADA”).

       2.        More specifically, on or about January 8, 2019, Plaintiff lost consciousness at home

and hit his head, causing a subarachnoid hemorrhage. Defendant refused to allow Plaintiff to

return to work without a doctor’s note confirming that he was medically able to do so.

Accordingly, Plaintiff requested modest periods of leave from work until he could receive

                                                  1
Case 1:20-cv-00650-SKC Document 1 Filed 03/09/20 USDC Colorado Page 2 of 13




clearance to return to work. On February 4, 2019, Plaintiff’s Primary Care Physician released

Plaintiff to return to work with temporary, one-month restrictions: no driving; and working up to

half the day in the office and half the day at home. These restrictions would not have caused

Defendant an undue burden, given that Plaintiff worked remotely half the time prior to his injury

and Plaintiff was able to secure transportation when needed.           Still, Defendant refused to

accommodate Plaintiff’s restrictions or allow him to return to work.

       3.      Instead, on February 5, 2019, Defendant told Plaintiff that, due to his restrictions,

he was being demoted with a significant reduction in pay. Plaintiff explained that he was expected

to return to work without restrictions in less than a week, at his next neurology appointment on

February 11, 2019. When Plaintiff asked if he could return to his salary position once he was

released, Defendant told Plaintiff there would be no guarantee and that it would only “revisit” his

return to his rightful position after one month.

       4.      On February 7, 2019, Plaintiff made a good faith report of discrimination via email

based on the Company’s decision to demote him based on his actual and/or perceived disability,

and/or in retaliation for requesting accommodations related to same.              That same day,

approximately five hours after Plaintiff’s protected report, Defendant’s Director of Human

Resources, responded via email terminating Plaintiff and claiming that the Company “kindly

accept[s] your resignation.”

       5.      As expected, Plaintiff was cleared to return to work without restrictions on February

11, 2019.

                                             PARTIES

       6.      At all times relevant to this Complaint, Plaintiff is and was a resident of Colorado.


                                                   2
Case 1:20-cv-00650-SKC Document 1 Filed 03/09/20 USDC Colorado Page 3 of 13




        7.       Defendant Best Payroll Services, LLC, d/b/a Green Dragon is a Colorado limited

liability company with a principal place of business located at 2467 Sheridan Boulevard, Suite A,

Edgewater, Colorado 80214.

                                   JURISDICTION AND VENUE

        8.       Plaintiff incorporates by reference the above paragraphs as though set forth

separately and fully herein.

        9.       This Court has original jurisdiction over Plaintiff’s federal claims pursuant to 28

U.S.C. § 1331.

        10.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because the

employment practices and other conduct alleged to be unlawful occurred in this District.

               ADMINISTRATIVE REMEDIES HAVE BEEN EXHAUSTED

        11.      Plaintiff incorporates by reference the above paragraphs as though set forth fully

and separately herein.

        12.      Plaintiff filed his Charge of Discrimination Numbers 32A-2019-00555 and

FE2019114303 with the Equal Employment Opportunity Commission (“EEOC”) and the

Colorado Civil Rights Division (“CCRD”), respectively, for disability discrimination and

retaliation on or about May 10, 2019. Plaintiff was issued a Notice of Right to Sue from the EEOC

on January 23, 2020, and Plaintiff has filed the present action within ninety (90) days of receipt of

same.

        13.      Plaintiff has met all administrative prerequisites prior to filing this action.

                                    FACTUAL ALLEGATIONS

        14.      Plaintiff incorporates by reference the above paragraphs as though set forth fully


                                                    3
Case 1:20-cv-00650-SKC Document 1 Filed 03/09/20 USDC Colorado Page 4 of 13




and separately herein.

        15.     Defendant owns and operates multiple recreational and medical marijuana

dispensaries in Colorado.

        16.     Plaintiff is an individual with a disability, in that Plaintiff suffers from a

neurological disorder that has been diagnosed as a type of Epilepsy which has caused Plaintiff to

experience episodic seizures. Without ameliorative devices, Plaintiff’s neurological disorder

substantially limits one or more major life activities, including the operation of Plaintiff’s

neurological system.

        17.     Plaintiff began working for Defendant in or around July 2018 as its Operations

Manager.

        18.     At all times during his employment with Defendant, Plaintiff performed his job

duties satisfactorily or better.

        19.     On or about January 8, 2019, Plaintiff was at home when he suddenly lost

consciousness and hit his head, causing a subarachnoid hemorrhage.

        20.      On his way to the hospital following his loss of consciousness and resulting head

injury, Plaintiff’s wife called Plaintiff’s supervisor, Kristopher Killingback, to notify Defendant of

his injury.   Mr. Killingback, Defendant’s Director of Operations, and another manager of

Defendant’s, visited Plaintiff in the hospital the next day as Plaintiff’s doctors treated his injury

and tried to diagnose the cause of Plaintiff’s loss of consciousness. Plaintiff was released from the

ICU and ultimately discharged from the hospital approximately four days later.

        21.     Plaintiff attempted to return the following week, on or about January 14, 2019.

When Defendant’s Director of Human Resources, Stacey Newell, saw Plaintiff at work, she told


                                                  4
Case 1:20-cv-00650-SKC Document 1 Filed 03/09/20 USDC Colorado Page 5 of 13




Plaintiff that he could not be there until he provided a doctor’s note saying he was able to return

to work.

        22.    The next day, January 15, 2019, Plaintiff had a doctor’s appointment with his

Primary Care Physician (“PCP”) and was told that he could not return to work until he was cleared

to do so by a neurologist. Plaintiff emailed his doctor’s note saying the same to Ms. Newell. In

doing so, Plaintiff requested the reasonable accommodation of leave from work until he could be

cleared to return to work by a neurologist – consistent with the company’s request that Plaintiff

provide a doctor’s note saying he was able to return to work before returning.

        23.    Ms. Newell approved Plaintiff’s requested accommodation and responded to

Plaintiff via email saying that he would be on leave from work “until such time as the [doctor] sees

fit.”

        24.    A week later, on January 28, 2019, Plaintiff notified Ms. Newell that he had an

appointment with a neurologist scheduled for the coming Thursday, January 31, 2019. Plaintiff

also asked Ms. Newell about his options if he was not cleared to return to work immediately

following his upcoming appointment.

        25.     In response, Ms. Newell told Plaintiff that he was not eligible for leave under the

Family & Medical Leave Act (“FMLA”), and that they would talk more after Plaintiff’s doctor’s

appointment. Ms. Newell made no mention of Defendant’s obligation to provide Plaintiff with

reasonable accommodations developed during the course of the interactive process, or Defendant’s

obligation to engage in the interactive process at all, under the Americans with Disabilities Act, as

amended (“ADA”).

        26.    At Plaintiff’s first appointment with his neurologist on January 31, 2019, the doctor


                                                 5
Case 1:20-cv-00650-SKC Document 1 Filed 03/09/20 USDC Colorado Page 6 of 13




decided not to clear Plaintiff to return to work until he had a chance to get testing results to diagnose

the underlying medical condition that could have caused Plaintiff’s loss of consciousness and head

injury. Plaintiff’s neurologist provided Plaintiff with a note saying that he would be reevaluated

at an appointment in two weeks.

        27.     Plaintiff emailed his doctor’s note to Ms. Newell the same day, on January 31,

2019. In doing so, Plaintiff engaged in the protected activity of requesting two weeks of leave

from work related to his disability.

        28.     The next day, Ms. Newell told Plaintiff that she would “talk with ownership to

decide how we will move forward. I will cycle back with you as soon as I can.”

        29.     Meanwhile, Plaintiff’s supervisor, Mr. Killingback, told Plaintiff to try to obtain

clearance to do light duty work and that he would work with Plaintiff to accommodate any

restrictions. Plaintiff told Mr. Killingback that he would ask his PCP during his next appointment,

on February 4, 2019, if he was able to work with restrictions.

        30.     On February 4, 2019, Plaintiff’s PCP agreed that Plaintiff could work with certain

temporary, one-month restrictions. For example, Plaintiff could work half the day remotely and

half the day in the office. Prior to Plaintiff’s loss of consciousness and head injury, Plaintiff had

already been working remotely approximately half the time or more.

        31.     Plaintiff was also temporarily restricted from driving, which was not a problem

because Plaintiff’s wife was able to drive him to and from work. Mr. Killingback also offered to

drive Plaintiff when needed, and Plaintiff notified Defendant that he could also use Uber or Lyft

for transportation.

        32.     Plaintiff provided his doctor’s note with these temporary restrictions to Ms. Newell


                                                   6
Case 1:20-cv-00650-SKC Document 1 Filed 03/09/20 USDC Colorado Page 7 of 13




on February 4, 2019.

       33.     Ms. Newell told Plaintiff that Defendant needed “time to decide how we will

proceed.”

       34.     The next day, on February 5, 2019, Plaintiff was asked to come to the office for a

meeting with Ms. Newell and Mr. Killingback. At the meeting, Plaintiff was told that, due to his

temporary restrictions, he was being demoted from his position. Plaintiff was given an ultimatum

of accepting the demotion, or finding somewhere else to work, i.e., termination.

       35.     Plaintiff explained that his next, second, appointment with his neurologist was

scheduled as soon as February 11, 2019, less than a week later; and that he expected to be cleared

to return to his current position as Operations Manager without any restrictions at that time.

       36.     Still, Defendant insisted that Plaintiff accept the demotion with a reduction in pay

to only $12.00 hourly.

       37.     In his position as Operations Manager, Plaintiff earned a $45,000 salary.

       38.     In other words, Defendant’s only effort to accommodate Plaintiff’s restrictions

involved a yearly reduction in pay of more than $20,000.

       39.     When Plaintiff asked if he could return to his position as Operations Manager once

he obtained a release to return to work without restrictions, Defendant told Plaintiff that there

would be no guarantee and that it would only “revisit” Plaintiff’s return to his rightful position

after one month.

       40.     On February 7, 2019, in response to Defendant’s discriminatory ultimatum,

Plaintiff made a protected report of discrimination in writing due to the Company’s decision to

demote him and significantly reduce his pay as a result of his actual and/or perceived disability,


                                                 7
Case 1:20-cv-00650-SKC Document 1 Filed 03/09/20 USDC Colorado Page 8 of 13




and/or in retaliation for Plaintiff’s request for accommodation related to same:

               I regret to say this, but I feel due to my medical condition and doctors[‘]
               orders, I feel somewhat discriminated against and being forced to be
               demoted or terminated. I really would just like to be cleared on [M]onday
               and continue my current career path as [O]perations [M]anager at Green
               Dragon. Please let me know your thought on this matter and I hope we can
               come to a solution.

       41.     Ms. Newell responded on the same day, approximately five hours later,

nonsensically claiming that Defendant “kindly accept[s] your resignation.”

       42.     Plaintiff immediately responded that he had not resigned, and that Defendant’s

decision to end his employment was a termination. Ms. Newell did not respond.

       43.     As expected, Plaintiff was released to return to work with no restrictions on

February 11, 2019; only four days after Defendant terminated his employment.

       44.     Mr. Killingback has since informed Plaintiff that Defendant’s owner, Andrew

Levine, had told Mr. Killingback that he believed Plaintiff was “a lawsuit waiting to happen”

because of his actual and/or perceived disability. Without engaging in the interactive process in

good faith, Mr. Levine apparently believed that Plaintiff would lose consciousness while working

and injure himself.

       45.     During his unemployment benefits appeal hearing, Ms. Newell also testified that

Mr. Killingback had determined that Plaintiff could not work remotely half the time (pursuant to

his temporary, one-month restrictions) and fulfill his job responsibilities as an Operations

Manager.

       46.     However, Mr. Killingback has confirmed to Plaintiff that he did not make that

determination, and that the statements made under oath by Ms. Newell were inaccurate. Also,

though Ms. Newell knew that working remotely was a normal part of Plaintiff’s position as

                                                 8
Case 1:20-cv-00650-SKC Document 1 Filed 03/09/20 USDC Colorado Page 9 of 13




Operations Manager, she claimed that Defendant could not allow Plaintiff to do so during the

temporary period of time that he was restricted from being in the office more than half a day.

                              FIRST CLAIM FOR RELIEF
 (Disability Discrimination and Failure to Accommodate in Violation of Section 102(a) and
(b)(5)(A) of the Americans with Disabilities Act (“ADA”), as amended, 42 U.S.C. § 12112(a)
                                       and (b)(5)(A))

       47.      Plaintiff incorporates by reference the above paragraphs as though set forth fully

and separately herein.

       48.      Plaintiff is a disabled person within the meaning of the ADA.

       49.      Plaintiff’s neurological disorder is a physical impairment which, without

ameliorative devices, substantially limits one or more major life activities as compared to the

general population. For example, Plaintiff’s neurological disorder has been diagnosed as a form

of Epilepsy which has caused episodic seizures. When active, Plaintiff’s Epilepsy affects the

operation of his neurological system.

       50.      Though Plaintiff suffered from a disabling medical condition at the time of his

termination, Plaintiff was qualified for his job and capable of performing the essential functions

of his position with reasonable accommodations. Plaintiff further would have been able to perform

the essential functions of his job without endangering himself or others.

       51.      At the time of Plaintiff’s termination, Plaintiff was also regarded as being disabled

by Defendant.

       52.      Defendant perceived Plaintiff as being substantially limited in his ability to work

due to his neurological condition, when Plaintiff was not so limited.

       53.      On February 7, 2019, Defendant discriminated against Plaintiff because of his

actual and/or perceived disability by demoting him, significantly reducing his pay, and terminating

                                                  9
Case 1:20-cv-00650-SKC Document 1 Filed 03/09/20 USDC Colorado Page 10 of 13




Plaintiff’s employment, in violation of the ADA.

       54.      Defendant further discriminated against Plaintiff because of his disability by

denying Plaintiff reasonable accommodations and failing to engage in an interactive process

calculated to develop a reasonable accommodation for Plaintiff prior to demoting him, subjecting

him to a significant reduction in pay, and terminating his employment.            Such reasonable

accommodation would have permitted Plaintiff to perform the essential functions of his position

and would not have imposed any undue hardship on Defendant.

       55.      For instance, Plaintiff requested the accommodation of being temporarily allowed

to work half the day in the office and half the day from home. Temporarily allowing Plaintiff to

work half the day in the office and half the day from home would not have caused undue hardship

on Defendant.

       56.      Defendant failed to engage in the interactive process in good faith and denied

Plaintiff’s request of being temporarily allowed to work half the day in the office and half the day

at home by demoting Plaintiff, significantly reducing his pay, and terminating Plaintiff.

       57.      The effect of Defendant’s discriminatory practices has been to deprive Plaintiff of

equal employment opportunities and otherwise adversely affect his status as an employee because

of his actual and/or perceived disability, and/or Defendant’s refusal to accommodate Plaintiff or

engage in the interactive process in good faith.

       58.      Defendant’s above-described conduct was intentional.

       59.      Defendant’s above-described conduct was done with malice or reckless

indifference to Plaintiff’s federally protected rights.

       60.      As a direct and proximate result of Defendant’s above-described actions, Plaintiff


                                                   10
Case 1:20-cv-00650-SKC Document 1 Filed 03/09/20 USDC Colorado Page 11 of 13




has suffered damages, including lost wages and benefits, emotional pain and suffering,

embarrassment, and inconvenience; and he is entitled to such general and special damages,

economic damages, punitive damages, and attorneys’ fees and costs as permitted by law.

                                 SECOND CLAIM FOR RELIEF
             (Retaliation in Violation of the ADA, as amended, 42 U.S.C. § 12203(a))

       61.       Plaintiff incorporates by reference the above paragraphs as though set forth fully

and separately herein.

       62.       In the month leading up to his sudden termination, Plaintiff engaged in multiple

instances of protected activity under the ADA. For example, on January 15, 2019, Plaintiff made

a request for reasonable accommodation related to his actual and/or perceived disability.

Specifically, Plaintiff requested the accommodation of being allowed to take two weeks of leave

from work until he could be cleared to return to work by a neurologist. In making this request,

Plaintiff was engaging in activity protected under the ADA.

       63.       On January 31, 2019, Plaintiff made a request for reasonable accommodation

related to his actual and/or perceived disability.          Specifically, Plaintiff requested the

accommodation of being allowed to take two weeks of leave from work until he could be

reevaluated to return to work by his neurologist. In making this request, Plaintiff was engaging in

activity protected under the ADA.

       64.       On February 4, 2019, Plaintiff made a request for reasonable accommodation

related to his actual and/or perceived disability.          Specifically, Plaintiff requested the

accommodation of being allowed to work half the day from the office and half the day at home.

In making this request, Plaintiff was engaging in activity protected under the ADA.

       65.       On February 7, 2019, Plaintiff also made a reasonable report of discrimination

                                                 11
Case 1:20-cv-00650-SKC Document 1 Filed 03/09/20 USDC Colorado Page 12 of 13




based on Defendant’s decision to offer Plaintiff a discriminatory ultimatum: to accept a demotion

with a significant reduction in pay or find employment elsewhere. At the same time, Defendant

refused to suggest or provide any accommodations or position modifications that would allow

Plaintiff to return to work in his position as Operations Manager. Defendant also refused to engage

in the interactive process with Plaintiff prior to deciding to demote him, reduce his pay, and

terminate his employment. In making a report of discrimination, Plaintiff was engaging in

protected activity under the ADA.

       66.     Defendant retaliated against Plaintiff after he engaged in the above-described

protected activity by demoting him, significantly reducing his pay, and terminating his

employment on February 7, 2019. These are consequences that would tend to discourage similarly

situated employees from requesting accommodations related to a protected medical condition, and

that would similarly tend to chill reasonable reports of violations of the ADA. For example, mere

hours after Plaintiff’s protected report of discrimination, Defendant terminated Plaintiff’s

employment, claiming the Company “kindly accept[s] your resignation.”

       67.     Defendant’s above-described conduct was intentional.

       68.     Defendant’s above-described conduct was done with malice or with reckless

indifference to Plaintiff’s federally protected rights.

       69.     As a direct and proximate result of Defendant’s above-described actions, Plaintiff

has suffered damages, including lost wages and benefits, emotional pain and suffering,

embarrassment, and inconvenience, and he is entitled to such general and special damages,

economic damages, punitive damages and attorneys’ fees and costs as permitted by law.




                                                  12
Case 1:20-cv-00650-SKC Document 1 Filed 03/09/20 USDC Colorado Page 13 of 13




                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in his favor

against Defendant and order the following relief as allowed by law:

       A.      Compensatory damages, including but not limited to those for past and future

pecuniary and non-pecuniary losses, garden-variety emotional distress, pain, inconvenience,

mental anguish, and loss of enjoyment of life;

       B.      Punitive damages for all claims as allowed by law;

       C.      Attorneys’ fees and costs of this action;

       D.      Pre-judgment and post-judgment interest at the highest lawful rate; and

       E.      Such further relief as the Court deems just and proper.

                                     JURY TRIAL DEMAND

       Plaintiff requests a trial by jury on all issues so triable.



       Respectfully submitted this 9th day of March 2020.


                                          HKM EMPLOYMENT ATTORNEYS LLP


                                          By: s/ Shelby Woods
                                              Claire E. Hunter (39504)
                                              Shelby Woods (48606)
                                              HKM Employment Attorneys LLP
                                              730 17th Street, Suite 750
                                              Denver, Colorado 80202
                                              chunter@hkm.com
                                              swoods@hkm.com
                                              Attorneys for Plaintiff Chadi Mezayek




                                                   13
